     Case: 1:19-cv-00145-DAP Doc #: 303 Filed: 05/09/19 1 of 6. PageID #: 8996



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,               )   CASE NO. 1:19-cv-00145-DAP
                                            )
              Plaintiff,                    )   JUDGE DAN AARON POLSTER
                                            )
       v.                                   )   MAGISTRATE JUDGE
                                            )   THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC               )
et al.,                                     )
                                            )
              Defendants.                   )

 REPLY IN SUPPORT OF RECEIVER’S MOTION FOR RECONSIDERATION
    OF ORDER ALLOWING STUDENT INTERVENORS’ TO CONDUCT
                     DISCOVERY [DOC. 246]

I.     INTRODUCTION

       Student intervenors Marina Awed, Kendrick Harrison, and Jayne Kenney

(collectively, the “Student Intervenors”) claim that they are entitled to far reaching

discovery even though they assert no claims in this action and have not been granted

leave by this Court to assert claims in the context of this case or anywhere else. The

Federal Rules of Civil Procedure allow discovery only when the discovery sought “is

relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Conversely, if the

discovery sought is irrelevant to any party’s claim or defense, then the discovery should

not be permitted. The Student Intervenors assert no claim and do not even argue that

their requested discovery is relevant to any party’s claim or defense. See Student

Intervenors’ Resp. [Doc. 297]. Instead, they claim that not permitting their extensive

discovery would be “unjust.” But they cite no authority for the extraordinary

proposition that a party can serve discovery that is irrelevant to any of the asserted
      Case: 1:19-cv-00145-DAP Doc #: 303 Filed: 05/09/19 2 of 6. PageID #: 8997



claims or defenses in the action. They cannot because such a result would be in

contradistinction to the plain language of Rule 26.

        In any event, the impending termination of the Receivership does not, as the

Student Intervenors argue, mitigate in favor of the Receiver and his counsel devoting

substantial time and resources responding to their overbroad discovery requests.

Instead, the Receiver should be focused on attempting—as best he can—to continue

efforts to sell the Western State College of Law and the Art Institute of Las Vegas by the

Court-imposed May 31, 2019 termination date. Stated simply, as this Receivership

winds up in short order, the Receiver should be focused on attempting to save the

operating schools and their students in the Receivership, not on providing

documentation to plaintiffs’ lawyers trying to determine whether they have basis to file a

class action lawsuit.

        Accordingly, the Receiver asks the Court to reconsider its Order [Doc. 246] to the

extent that it permits the Student Intervenors to serve discovery upon the Receiver that

is irrelevant to any of the claims or defenses in this action.

II.     ARGUMENT

        A.    Reconsideration is Appropriate Since the Receiver Was Not
              Afforded the Chance to Oppose the Student Intervenors’ Initial
              Motion.

        The Student Intervenors offer no riposte to the Receiver’s argument that

reconsideration of the Court’s Order [Doc. 246] is appropriate because the Receiver was

not afforded the opportunity to oppose the Student Intervenors’ initial motion. Instead,

the Student Intervenors say that the Receiver has not demonstrated a “manifest

injustice” warranting reconsideration. But a “manifest injustice” is simply “[a]n error in

the trial court that is direct, obvious, and observable” and results in an injustice.

                                              2
    Case: 1:19-cv-00145-DAP Doc #: 303 Filed: 05/09/19 3 of 6. PageID #: 8998



Volunteer Energy Servs., Inc. v. Option Energy, LLC, 579 F. App’x 319, 331 (6th Cir.

2014). Here, the error is obvious: the Court ruled without allowing the Receiver to

weigh in on the Student Intervenors’ motion. And the error resulted in an injustice: a

party without any claims or defenses being allowed to serve overbroad discovery

requests. 1

       B.     The Student Intervenors Cite No Authority For the Proposition
              that an Intervenor May Conduct Discovery that is Irrelevant to
              any Party’s Claims or Defenses.

       The Student Intervenors cite no case decided under Rule 26 and do not argue

that their discovery requests are “relevant to any party’s claim or defense.” Fed. R. Civ.

P. 26(b)(1). This omission dooms their requested discovery. Although the Student

Intervenors fault the Receiver for failing to cite a case decided under the intervention

rule, Rule 24, 2 that rule is irrelevant. Quite simply, any discovery sought by any party—

plaintiff, defendant, third-party defendant, intervenor, etc.—in a district court must be

relevant to any party’s claims or defenses. If, like here, the discovery is irrelevant, “[a]

district court does not abuse its discretion in denying discovery when the discovery

requested would be irrelevant to the underlying issue to be decided.” Sigmon v.

Appalachian Coal Properties, Inc., 400 F. App’x 43, 51 (6th Cir. 2010) (quoting Green v.

Nevers, 196 F.3d 627, 632 (6th Cir. 1999)).



1 Although this Court effectively denied the Student Intervenors the relief they sought—
either to conduct expedited discovery or leave of Court to sue the Receiver (see Student
Intervenors’ Mot. at 2 [Doc. 236])—the Court said in its Order that the Student
Intervenors “may conduct standard discovery in accordance with the Federal Rules of
Civil Procedure.” Order at 2 [Doc. 246].
2 The Receiver notes, in passing, that the intervention rule requires, among other things,

that the proposed intervenor’s motion to intervene must “be accompanied by a pleading
that sets out the claim or defense for which intervention is sought.” Fed. R. Civ. P.
24(c). The Student Intervenors’ motion was not. See [Doc. 234].

                                              3
    Case: 1:19-cv-00145-DAP Doc #: 303 Filed: 05/09/19 4 of 6. PageID #: 8999



       The Student Intervenors’ fallback equity arguments likewise fail in light of the

plain language of Rule 26. The Student Intervenors say that not permitting discovery in

this action is particularly unjust in light of the injunctions and stays contained in the

Amended Receiver Order [Doc. 150]. But the Student Intervenors could simply ask this

Court to lift the injunctions and stays and allow them to file an action in which the

discovery they seek would presumably be relevant. In fact, that’s exactly what the

Student Intervenors did here; they asked in their motion for expedited discovery, as

alternative relief, for this Court to lift the stays. See Student Intervenors’ Mot. at 2 [Doc.

236]. The Court declined to lift the stays. See Order [Doc. 246]. And with the

Receivership soon ending, and with those corresponding stays presumably ending as

well, the urgency of the Student Intervenors’ requests have diminished. Once the stays

terminate, they can institute whatever action against Dream Center Education Holdings,

LLC or others they think appropriate in the appropriate jurisdiction to attempt to

recoup the missing stipends. But absent any claim in this action, their requested

discovery must be denied.

       C.     This Court’s April 26 Order Terminating the Receivership
              Effective May 31 Does Not Alter this Analysis.

       Although this Court’s April 26 Order notified all parties that the Court intends to

terminate the Receivership on May 31, the Order does not mitigate in favor of allowing

the Student Intervenors to conduct their requested discovery. Instead, it mitigates

against allowing the discovery. After all, the Receiver has much work ahead of him to

wind down the Receivership in three weeks. This work includes attempting to close

transactions involving two of the operating schools in the Receivership: the Western

State College of Law and the Art Institute of Las Vegas. While the Receiver does not


                                              4
       Case: 1:19-cv-00145-DAP Doc #: 303 Filed: 05/09/19 5 of 6. PageID #: 9000



 minimize the hardship the Student Intervenors and all affected Argosy students may be

 experiencing, his efforts as he winds down the Receivership should focus on protecting

 those students in still in the Receivership Estate’s remaining schools (including Student

 Intervenor Awed). Obviously, should the Court require the Receiver to issue a report on

 the status of his investigation before the termination of the Receivership, the Receiver

 will comply.

 IV.     CONCLUSION

         For the reasons stated herein and in the Receiver’s initial motion, the Receiver

 prays that the Court reconsider its Order [Doc. 246] and thereby deny the Student

 Interveners the right to conduct discovery in this action.

Dated: May 9, 2019                            Respectfully submitted,

                                              /s/ Hugh D. Berkson
                                              Robert T. Glickman (0059579)
                                              Charles A. Nemer (0009261)
                                              Robert R. Kracht (0025574)
                                              Hugh D. Berkson (0063997)
                                              Nicholas R. Oleski (0095808)
                                              MCCARTHY, LEBIT, CRYSTAL
                                               & LIFFMAN CO., LPA
                                              101 West Prospect Avenue
                                              1800 Midland Building
                                              Cleveland, Ohio 44115
                                              (216) 696-1422 – Telephone
                                              (216) 696-1210 – Facsimile
                                              rtg@mccarthylebit.com
                                              can@mccarthylebit.com
                                              rrk@mccarthylebit.com
                                              hdb@mccarthylebit.com
                                              nro@mccarthylebit.com

                                              Special Counsel for the Receiver




                                              5
    Case: 1:19-cv-00145-DAP Doc #: 303 Filed: 05/09/19 6 of 6. PageID #: 9001



                              CERTIFICATE OF SERVICE

       The foregoing was electronically filed this 9th day of May, 2019. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                            /s/ Hugh D. Berkson
                                            Hugh D. Berkson (0063997)




                                               6
